        Case: 1:20-cv-00202-SA-RP Doc #: 8 Filed: 11/16/20 1 of 1 PageID #: 61




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

KAREN PUGH, et al.                                                                   PLAINTIFFS

V.                                                       CIVIL ACTION NO. 1:20-CV-202-SA-RP

KROGER LIMITED PARTNERSHIP I, et al.                                              DEFENDANTS


                               ORDER SUBSTITUTING PARTY

       This matter is before the court on the parties’ joint ore tenus motion to substitute Kroger

Limited Partnership I for the defendant incorrectly identified in the complaint as The Kroger Co..

The court finds the request is well taken and should be GRANTED.        Kroger Limited

Partnership I is substituted as the defendant in place of The Kroger Co..   The Clerk of Court is

directed to change the style on the docket to reflect the new, properly designated defendant, and

the parties are directed to observe this change in future filings.

       SO ORDERED, this the 16th day of November, 2020.



                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
